Exhibit 10.4

 

Each of the Stock Plan Subcommittee of the Compensation Committee and the
Compensation Committee of the Board of Directors of The Estée Lauder Companies
Inc. reserves the right to change provisions of this Agreement to comply with
the American Jobs Creation Act of 2004.

 

Restricted Stock Unit Agreement Under

The Estée Lauder Companies Inc.

Amended and Restated Fiscal 2002 Share Incentive Plan (the “Plan”)

 

This RESTRICTED STOCK UNIT AGREEMENT (“Agreement”) provides for the granting by
The Estée Lauder Companies Inc., a Delaware corporation (the “Company”), to the
participant, an employee of the Company or one of its subsidiaries (the
“Participant”), of Stock Units under the Plan representing a notional account
equal to a corresponding number of shares of the Company’s Class A Common Stock,
par value $0.01 (the “Shares”), subject to the terms below (the “Restricted
Stock Units”).  The name of the “Participant,” the “Grant Date,” the “Number of
Restricted Stock Units,” the “Vesting Commencement Date,” the “Vesting
Schedule,” and the “Vesting Period” are stated in the attached “Notice of Grant”
and are incorporated by reference.  The other terms of this award are stated in
this Agreement and in the Plan. Terms not defined in this Agreement are defined
in the Plan, as amended.

 

1.              Award Grant. The Company hereby awards to the Participant an
award of Restricted Stock Units in respect of the number of Shares set forth in
the Notice of Grant.

 

2.              Vesting.  The Restricted Stock Units granted to the Participant
will vest and become payable in accordance with the Vesting Schedule in the
Notice of Grant.  This schedule indicates the vesting date upon which the
Participant will be entitled to receive Shares.  Except as otherwise provided in
this Agreement, any Restricted Stock Units that are unvested when the
Participant terminates employment with the Company will be forfeited.

 

3.              Payment of Awards.  Each Restricted Stock Unit represents the
right to receive one Share when the Restricted Stock Unit vests.

 

In addition, each Restricted Stock Unit carries a Dividend Equivalent Right,
payable in cash at the same time as payment of Restricted Stock Units in Shares
in accordance with this paragraph 3 and paragraph 4.  Dividend Equivalent Rights
are deemed part of the related Restricted Stock Units under this Agreement.

 

Upon a Change in Control, (a) each Restricted Stock Unit will vest and become
payable to the Participant in accordance with the Plan and this paragraph unless
the unvested Restricted Stock Unit is assumed by an acquirer in which case,
acceleration of vesting will continue to be subject to Section 4 and (b) each
vested Restricted Stock Unit not paid will become payable to the Participant in
accordance with the Plan and this paragraph.  Payments upon a Change in Control
will be made within two weeks following the Change in Control.  If the Shares
cease to be outstanding immediately after the Change in Control (e.g., due to a
merger with and into another entity), then the consideration to be received per
Share will equal the consideration paid to each stockholder per Share generally
upon the Change in Control.

 

EO

 

--------------------------------------------------------------------------------


 

4.              Termination of Employment. If the Participant’s employment
terminates during the Vesting Period, all Restricted Stock Units will be
forfeited except as follows:

 

(a)                      Death.  If the Participant dies, the Restricted Stock
Units will vest pro rata for the number of full months the Participant was
employed during the Vesting Period (i.e., the proration equals a fraction, the
numerator of which is the number of full calendar months of service completed
during the Vesting Period through the Participant’s death and the denominator of
which is the number of full calendar months in the Vesting Period).  Payment of
the Restricted Stock Units will occur as soon as practicable following the
Participant’s death and in accordance with any applicable laws or Company
procedures regarding the payments.

 

(b)                     Retirement.  If the Participant formally retires under
the terms of The Estée Lauder Companies Retirement Growth Account Plan (or an
affiliate or a successor plan or program of similar purpose), the unvested
Restricted Stock Units will continue to vest and be paid in accordance with the
Vesting Schedule.  If the Participant dies during active employment after the
attainment of age 55 and the completion of 10 or more years of service, or after
the attainment of age 65 and the completion of 5 or more years of service,
without formally retiring under the terms of the Estée Lauder Inc. Retirement
Growth Account Plan (or an affiliate or a successor plan or program of similar
purpose), the Participant will have deemed to be retired as of the date of death
and this Section 4(b) will apply rather than Section 4(a).  If the Participant
dies or becomes disabled after retirement as contemplated by this Section 4(b),
the provisions of this section shall apply.

 

(c)                      Disability.  If the Participant becomes totally and
permanently disabled (as determined under the Company’s long-term disability
program), the Restricted Stock Units will vest pro rata for full months employed
during the Vesting Period (determined under the proration methodology in
paragraph 4(a)).  The Restricted Stock Units will be paid in accordance with the
Vesting Schedule.

 

(d)                     Termination of Employment Without Cause.  If the
Participant’s employment is terminated at the instance of the Company or
relevant subsidiary without Cause (as defined below), any unvested Restricted
Stock Units will vest pro rata for full months employed during the Vesting
Period (determined under the proration methodology in paragraph 4(a)) on the
next vesting date during the Vesting Period. Restricted Stock Units will be paid
in accordance with the Vesting Schedule.

 

(e)                      Termination of Employment By Employee.  If the
Participant voluntarily terminates his or her employment (e.g., by voluntary
resigning) other than by retirement, which is subject to paragraph 4(b) above,
all Restricted Stock Units that are not vested as of the effective date of
resignation will be forfeited.

 

(f)                        Termination of Employment With Cause.  If the
Participant is terminated for Cause, all Restricted Stock Units that are not
vested as of the effective date of termination will be forfeited.  For this
purpose, “Cause” is defined in the employment agreement in effect between the
Participant and the Company or any subsidiary, including an employment agreement
entered into after the Grant Date. In the absence of an employment agreement,
“Cause” means any breach by the Participant of any of his or her material
obligations under

 

2

--------------------------------------------------------------------------------


 

any Company policy or procedure, including, without limitation, the Code of
Corporate Conduct.

 

(g)                     Termination After a Change in Control.  If, on or after
a Change in Control, the Participant terminates for Good Reason (as defined
below), dies, becomes disabled as described in paragraph 4(c), formally retires
as described in paragraph 4(b) or is terminated at the instance of the Company
or relevant subsidiary without Cause, the unvested Restricted Stock Units will
become payable to the Participant in accordance with paragraph 3.  For this
purpose, “Good Reason” means the occurrence of any of the following, without the
express written consent of the Participant, within three (3) years after the
occurrence of a Change in Control:

 

(i)           the assignment to the Participant of any duties inconsistent in
any material adverse respect with the Participant’s position, authority or
responsibilities immediately prior to the Change in Control, or (ii) any other
material adverse change in such position, including title, authority or
responsibilities;

 

(ii)        any failure by the Company to pay any amounts for compensation or
benefits owed to the Participant or a material reduction of the overall amounts
of compensation and benefits in effect prior to the Change in Control, other
than an insubstantial or inadvertent failure remedied by the Company promptly
after receipt of notice thereof given by the Participant;

 

(iii)     the Company’s requiring the Participant to be based at any office or
location more than fifty (50) miles from that location at which he performed his
or her services for the Company immediately prior to the Change in Control,
except for travel reasonably required in the performance of the Participant’s
responsibilities; or

 

(iv)    any failure by the Company to obtain the assumption and agreement to
perform this Agreement by a successor, unless such assumption occurs by
operation of law.

 

(h)                     Post Employment Conduct.  Payment in respect of any
Restricted Stock Unit after termination of employment is subject to satisfaction
of the conditions precedent that the Participant neither (i) competes with,
takes employment with, or renders services to a competitor of the Company, its
subsidiaries, or affiliates without the Company’s written consent, nor (ii)
conducts himself or herself in a manner adversely affecting the Company.

 

5.              No Rights of Stock Ownership. This grant of Restricted Stock
Units does not entitle the Participant to any interest in or to any voting or
other rights normally attributable to Share ownership other than the Dividend
Equivalent Rights granted under paragraph 3 above.

 

6.              Withholding. Regardless of any action the Company or the
Participant’s employer (the “Employer”) takes with respect to any or all income
tax, social security, payroll tax, or other tax-related withholding
(“Tax-Related Items”), Participant acknowledges that the ultimate liability for
all Tax-Related Items legally due by Participant is and remains his or her
responsibility.  Furthermore, Participant acknowledges that the Company and/or
the Employer (i) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the Restricted Stock
Units, including the grant of the Restricted Stock Units, the vesting of the
Restricted Stock Units, the delivery of Shares, the subsequent sale of Shares
acquired under the Plan and the

 

3

--------------------------------------------------------------------------------


 

receipt of any dividends; and (ii) do not commit to structure the terms of the
grant of the Restricted Stock Units or any aspect of Participant’s participation
in the Plan to reduce or eliminate his or her liability for Tax-Related Items.

 

Prior to the relevant taxable event, Participant shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
withholding obligations of the Company and/or the Employer.  In this regard,
Participant authorizes the Company and/or the Employer to withhold all
applicable Tax-Related Items legally payable by Participant from his or her
wages or other cash compensation paid by the Company and/or the Employer or from
proceeds of the sale of the Shares acquired under the Plan.  Alternatively, or
in addition, the Company may (i) sell or arrange for the sale of Shares that
Participant acquires under the Plan to meet the withholding obligation for the
Tax-Related Items, and/or (ii) withhold in Shares, provided that the Company
only withholds the amount of Shares necessary to satisfy the minimum withholding
amount.  If the Company satisfies the Tax-Related Item withholding obligation by
withholding a number of Shares as described herein, Participant will be deemed
to have been issued the full number of Shares due to Participant at vesting,
notwithstanding that a number of the Shares is held back solely for purposes of
such Tax-Related Items.

 

Finally, Participant shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of his or her participation in the Plan that cannot be satisfied by
the means previously described.  The Company may refuse to issue Shares under
the Plan and refuse to deliver the Shares if Participant fails to comply with
his or her obligations in connection with the Tax-Related Items as described in
this paragraph.

 

7.              Nonassignability. This award may not be assigned, pledged, or
transferred, except, if the Participant dies, to a designated beneficiary or by
will or by the laws of descent and distribution. The foregoing restrictions do
not apply to transfers under a court order, including, but not limited to, any
domestic relations order.

 

8.              Effect Upon Employment. The Participant’s right to continue to
serve the Company or any of its subsidiaries as an officer, employee, or
otherwise, is not enlarged or otherwise affected by an award under this
Agreement.  Nothing in this Agreement or the Plan gives the Participant any
right to continue in the employ of the Company or any of its subsidiaries or to
interfere in any way with any right the Company or any subsidiary may have to
terminate his or her employment at any time.  Payment of

 

Shares is not secured by a trust, insurance contract or other funding medium,
and the Participant does not have any interest in any fund or specific asset of
the Company by reason of this Award or the account established on his or her
behalf.  A Restricted Stock Unit award confers no rights as a shareholder of the
Company until Shares are actually delivered to the Participant.

 

9.              Notices. Any notice required or permitted under this Agreement
is deemed to have been duly given if delivered, telecopied, or mailed (certified
or registered mail, return receipt requested), or sent by
internationally-recognized courier guaranteeing next day delivery (a) to the
Participant at the address on file in the Company’s (or relevant subsidiary’s)
personnel records, or (b) to the Company, attention Stock Plan Administration at
its principal executive offices, which are currently located at 767 Fifth
Avenue, New York, NY 10153.

 

4

--------------------------------------------------------------------------------


 

10.       Disclosure and Use of Information.

 

a.              By signing and returning the attached Notice of Grant, and as a
condition of the grant of the Restricted Stock Units, the Participant hereby
expressly and unambiguously consents to the collection, use, and transfer of
personal data as described in this paragraph by and among, as necessary and
applicable, the Employer, the Company and its subsidiaries and by any agent of
the Company or its subsidiaries for the exclusive purpose of implementing,
administering and managing Participant’s participation in the Plan.

 

b.              The Participant understands that the Employer, the Company
and/or its other  subsidiaries holds, by means of an automated data file or
otherwise, certain personal information about the Participant, including, but
not limited to, name, home address and telephone number, date of birth, social
insurance number, salary, nationality, job title, any shares or directorships
held in the Company, details of all Restricted Stock Units or other entitlement
to shares awarded, canceled, exercised, vested, unvested, or outstanding in the
Participant’s favor, for purposes of managing and administering the Plan
(“Data”).

 

c.               The Participant also understands that part or all of his or her
Data may be held by the Company or its subsidiaries in connection with managing
and administering previous award or incentive plans or for other purposes,
pursuant to a prior  transfer made with the Participant’s consent in respect of
any previous grant of restricted stock units or other awards.

 

d.              The Participant further understands that the Employer may
transfer Data to the Company or its subsidiaries as necessary to implement,
administer, and manage his or her participation in the Plan.  The Company and
its subsidiaries may transfer data among themselves, and each, in turn, may
further transfer Data to any third parties assisting the Company in the
implementation, administration, and management of the Plan (“Data Recipients”).

 

e.               The Participant understands that the Company, its subsidiaries,
and the Data Recipients are or may be located in his or her country of residence
or elsewhere. The Participant authorizes the Employer, the Company, its
subsidiaries, and the Data Recipients to receive, possess, use, retain, and
transfer Data in electronic or other form to implement, administer, and manage
his or her participation in the Plan, including any transfer of Data that the
Administrator deems appropriate for the administration of the Plan and any
transfer of Shares on his or her behalf to a broker or third party with whom the
Shares may be deposited.

 

f.                 The Participant understands that he or she may request a list
with the names and addresses of any potential recipients of the Data by
contacting his or her local human resources representative.

 

g.              The Participant understands that Data will be held as long as is
reasonably necessary to implement, administer and manage his or her
participation in the Plan and he or she may oppose the processing and transfer
of his or her Data and may, at any time, review the Data, request that any
necessary amendments be made to it, or withdraw his or her consent by notifying
the Company in writing. The Participant further understands that withdrawing
consent may affect his or her ability to participate in the Plan.

 

11.       Discretionary Nature and Acceptance of Award.  By accepting this
Award, the Participant agrees to be bound by the terms of this Agreement and
acknowledges that:

 

5

--------------------------------------------------------------------------------


 

a.               The Plan is established voluntarily by the Company, it is
discretionary in nature, and it may be modified, amended, suspended or
terminated by the Company at any time, unless otherwise provided in the Plan and
this Agreement;

 

b.              The award of Restricted Stock Units is voluntary and occasional,
and does not create any contractual or other right to receive future awards of
Restricted Stock Units, or benefits in lieu of Restricted Stock Units, even if
Restricted Stock Units have been awarded repeatedly in the past.

 

c.               All decisions with respect to future awards, if any, will be at
the sole discretion of the Company;

 

d.              Participant’s participation in the Plan is voluntary;

 

e.               Participant’s participation in the Plan shall not create a
right to further employment with the Employer and shall not interfere with the
ability of the Company or the Employer to terminate Participant’s employment at
any time;

 

f.                 Restricted Stock Units are an extraordinary item that does
not constitute compensation of any kind for services of any kind rendered to the
Company or any subsidiary, and which is outside the scope of Participant’s
employment or service contract, if any;

 

g.              The Restricted Stock Units are not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
any subsidiary;

 

h.              In the event the Participant is not an employee of the Company,
the Restricted Stock Units and Participant’s participation in the Plan will not
be interpreted to form an employment or service contract or relationship with
the Company; and furthermore, the Restricted Stock Units and Participant’s
participation in the Plan will not be interpreted to form an employment or
service contract with any subsidiary of the Company;

 

i.                  The future value of the underlying Shares is unknown and
cannot be predicted with certainty;

 

j.                  In consideration of the award of the Restricted Stock Units,
no claim or entitlement to compensation or damages shall arise from termination
of the Restricted Stock Units or diminution in value of the Restricted Stock
Units, or Shares acquired upon vesting of the Restricted Stock Units, resulting
from termination of Participant’s employment by the Company or any subsidiary
(for any reason whatsoever and whether or not in breach of local labor laws) and
in consideration of the award of the Restricted Stock Units, Participant
irrevocably releases the Company and any subsidiary from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by signing the Notice of Grant,
Participant shall be deemed irrevocably to have waived his or her right to
pursue or seek remedy for any such claim or entitlement;

 

k.               In the event of termination of Participant’s employment
(whether or not in breach of local labor laws), Participant’s right to receive
Restricted Stock Units under the Plan and to vest in such Restricted Stock
Units, if any, will terminate effective as of the date that Participant is no
longer actively employed and will not be extended by any notice period mandated
under local law (e.g., active employment would

 

6

--------------------------------------------------------------------------------


 

not include a period of “garden leave” or similar period pursuant to local law);
the Administrator shall have the exclusive discretion to determine when
Participant is no longer actively employed for purposes of this Agreement;

 

l.                  The Company is not providing any tax, legal or financial
advice, nor is the Company making any recommendations regarding Participant’s
participation in the Plan or Participant’s acquisition or sale of the underlying
Shares; and

 

m.            Participant is hereby advised to consult with Participant’s own
personal tax, legal and financial advisors regarding Participant’s participation
in the Plan before taking any action related to the Plan

 

12.       Failure to Enforce Not a Waiver.  The Company’s failure to enforce at
any time any provision of this Agreement does not constitute a waiver of that
provision or of any other provision of this Agreement.

 

13.       Governing Law.  This Agreement is governed by and is to be construed
according to the laws of the State of New York that apply to agreements made and
performed in that state, without regard to its choice of law provisions.  For
purposes of litigating any dispute that arises under the Restricted Stock Units
or this Agreement, the parties hereby submit to and consent to the jurisdiction
of the State of New York, and agree that such litigation will be conducted in
the courts of New York County, New York, or the federal courts for the United
States for the Southern District of New York, and no other courts, where the
Restricted Stock Units are made and/or to be performed.

 

14.       Partial Invalidity.  The invalidity or illegality of any provision of
this Agreement will be deemed not to affect the validity of any other provision.

 

15.       Section 409A Compliance. This Agreement is intended to comply with
section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
any regulations, rulings, or guidance provided thereunder. The Company reserves
the unilateral right to amend this Agreement upon written notice to the
Participant to prevent taxation under Code section 409A.

 

16.       Electronic Delivery.  The Company may, in its sole discretion, decide
to deliver any documents related to Restricted Stock Units awarded under the
Plan or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means.  Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

 

 

The Estée Lauder Companies Inc.

 

 

 

By:

 

 

 

Amy DiGeso

 

 

Executive Vice President,

 

 

Global Human Resources

 

7

--------------------------------------------------------------------------------


 

NOTICE OF GRANT

UNDER

THE ESTÉE LAUDER COMPANIES INC.

AMENDED AND RESTATED FISCAL 2002 SHARE INCENTIVE PLAN (The “Plan”)

 

This is to confirm that you were awarded a grant of Restricted Stock Units at
the most recent meeting of the Stock Plan Subcommittee of the Compensation
Committee of the Board of Directors representing the right upon vesting of such
units to receive shares of Class A Common Stock of The Estée Lauder Companies
Inc. (the “Shares”), subject to the terms of the Plan and the Restricted Stock
Unit Agreement.  This award was made in recognition of the significant
contributions you have made as a key employee of the Company, and to motivate
you to achieve future successes by aligning your interests more closely with
those of our stockholders.  This Restricted Stock Unit award is granted under
and governed by the terms and conditions of the Plan and the Restricted Stock
Unit Agreement (the “Agreement”) made part hereof.  The Agreement and Summary
Plan Description are being sent to you in a separate email.  Please read these
documents and keep them for future reference.  The specific terms of your award
are as follows:

 

Participant:

 

Employee Number:

 

Number of Restricted Stock Units:

 

Grant Date:

 

September 1, 2010

 

 

 

Vesting Commencement Date:

 

September 1, 2010

 

Vesting Schedule:  Subject to Participant’s continuous employment, this
Restricted Stock Unit grant shall vest as to the number of Shares set forth
below:

 

Shares

 

Vesting Date

 

 

 

 

 

October 31, 2011

 

 

October 31, 2012

 

 

October 31, 2013

 

Vesting Period:  The Vesting Commencement Date through and including the
applicable date set forth in the Vesting Schedule

 

Questions regarding the award can be directed to Thomas Fellenbaum at (212)
572-3705 or Patricia Zakrzewski at (973) 492-3609.

 

If you wish to accept this grant, please sign this Notice of Grant and return
immediately to:

 

Compensation Department

767 Fifth Avenue, 43rd Floor

New York, New York 10153

Attention: Thomas Fellenbaum

 

The undersigned hereby accepts, and agrees to, all terms and provisions of the
Agreement, including those contained in this Notice of Grant.

 

By

 

 

Date

 

 

Enclosure:  Share Incentive Plan Overview

 

Sign and Return this Notice of Grant Immediately!

 

--------------------------------------------------------------------------------